PER CURIAM:
Patrick Mooney appeals from the tax court’s order dismissing his petition for redetermination of the Commissioner’s finding of a deficiency in Mooney’s 2004 income taxes and assessing penalties. We have reviewed the record and the tax court’s opinion and find no abuse of discretion and no reversible error. Accordingly, we affirm on the reasoning of the tax court. Mooney v. Comm’r., Tax Ct. No. 06-21647 (U.S. Tax Ct. May 5, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.